DETAILED ACTION
Response to Arguments
The amendment filed 16 May 2022 has been entered in full. Accordingly, claims 1-20 are pending in the application.
Regarding the claim objections, Applicant has, in response, amended claims 1, 3, 6, 7, 9, 11, 14, 15, 17, 18, and 20 in the ways recommended by the examiner. Accordingly, the objections are withdrawn.
Regarding the claim interpretations under 35 U.S.C. 112(f), Applicant has, in response amended claim 17 to recite “an ECU including machine executable instructions in non-transitory memory to perform a method comprising:”. Accordingly, claim 17 is no longer interpreted under 35 U.S.C. 112(f).
Regarding the rejections under 35 U.S.C. 103, Applicant has, in response, argued that Chen does not teach “warping the first image to a perspective of the camera at the second location on the vehicle to arrive at a warped first image” and “projecting the warped first image onto the [reference image]”, since Chen “appears to disclose an approach for localizing a camera which involves comparing a single camera image to a set of depth projections rendered using a 3D point cloud map obtained from a LiDAR system.” Applicant’s argument is convincing; accordingly, the art rejections are withdrawn.


Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 9 and 17): “warping the first image to a perspective of the camera at the second location on the vehicle to arrive at a warped first image; projecting the warped first image onto the reference image; determining a loss based on the projection; and updating the predicted depth values for the first image.”

Guizilini, as relied on in the previous Office action, discloses most of the limitations of the independent claims (see pages 6-7 of the previous Office action). Chen was found to be the closest prior art meeting the limitations of receiving a first image and reference image at two locations on the vehicle and warping the first image to a perspective of the  camera at the second location on the vehicle to arrive at a warped first image. However, as Applicant explained in the Remarks, Chen does not appear to clearly disclose these limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661